Citation Nr: 0518763	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  00-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1948 to April 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its January 2004 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's asbestosis is not shown to be related to 
his exposure to asbestos during his active service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations
Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Guidelines For Considering Asbestos Compensation Claims
There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  
VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease. M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in July 
1999 requesting these details.  

Analysis
The Board has reviewed all relevant evidence, including the 
veteran's service records, reports of private treatment, 
reports of VA treatment and evaluation and all pertinent 
statements.  Based on this review, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for asbestosis.  

The veteran contends that his initial exposure to asbestosis 
was in the military when he was stationed on various ships 
while serving in the United States Marine Corps.  He reports 
that he was assigned to sea duty and was exposed to asbestos 
dust during weapons firings.  Although he was not diagnosed 
with asbestosis in service, it is the veteran's contention 
that he is entitled to service connection for that condition.  

In response to VA's inquiries, the veteran reported in a 
January 1999 statement that he was stationed on the USS 
General Mann, USS Henrico, USS Freemont, USS Randall and USS 
Missouri.  The service personnel records also confirm that he 
served in the 2nd Battalion, 6th Marines (REINF) while 
participating in the United States 6th Fleet, U.S. Naval 
Forces in the Eastern Atlantic and the Mediterranean.  In 
addition, the veteran's personnel records show while he 
served in the United States Marine Corp, his military 
occupation specialties included rifleman and basic 
infantryman.  His primary duties between 1948 and 1952 
included rifleman, mess man, ammunition carrier, assistant 
gunner and fire team leader.  

In the January 1999 statement, the veteran provided 
information on his postservice asbestos exposure as well.  In 
particular, he stated that he worked in paper mills from 1952 
to 1992 and as a heavy equipment operator from 1972.  

The undisputed facts in the veteran's case are that he served 
on various ships while in the Marines from 1948 to 1952, that 
there was potentially some degree of exposure to asbestos 
during his military service, that there was no diagnosis of 
asbestosis in service, that there was a history of exposure 
to asbestos in the veteran's employment since the his 
separation from service in 1952 and that asbestosis was first 
diagnosed in November 1993 by the veteran's private 
physician.  

A medical opinion was provided in the March 2004 VA 
examination report.  The examiner at the onset reported that 
the veteran's claims folder had been reviewed and noted that 
the veteran has a current diagnosis of asbestosis.  With 
respect to the veteran's military history, the examiner noted 
that the veteran stated that he served in the Marine Corps 
during which time he was stationed on a ship for 11 months, 
that the veteran did not do any work around the ship as far 
as pipe exposure, but did cleaning and bunked up in the 
higher parts of ship near pipes that were wrapped with 
asbestos.  Furthermore, the examiner noted that in his post-
service years, the veteran worked in a paper mill where he 
was exposed to asbestos for many years.  The examiner opined 
that:

"As far as my medical opinion is whether 
the veteran was exposed to enough 
asbestos while on active duty to warrant 
his current condition versus his time 
working in the paper mill, that would be 
difficult to determine.  In reviewing his 
records, his military medical records 
show that he only spent a short time on 
the ship, he was a marine, so was not 
associated with the ship maintenance in 
the areas that he would typically 
expected (sic) to be exposed to asbestos.  
So, I would offer the opinion that it 
would be less likely that the veteran's 
time in the Marines would have provided 
him of enough exposure to asbestos to 
create his current condition."  

The Board acknowledges that in a June 2005 statement, the 
veteran's representative  argued that the March 2004 opinion 
is faulty, as the VA examiner stated that the veteran's 
duties were not in ship maintenance or areas that would 
typically expose him to asbestos.  The veteran's 
representative stated that as Marine guard in a ship's 
company, the veteran's duties could have taken him anywhere.  
Nevertheless, the Board notes that the examiner's statements 
were based on the veteran's allegations at the time of the 
examination.  

The veteran's claim must fail, however, as the preponderance 
of the evidence does not show that the current diagnosis of 
asbestosis is related to exposure in service.  Although the 
veteran's allegations have been afforded due consideration, 
he is advised that lay statements are probative only to the 
extent that a layperson can discuss personal experiences.  
But, generally, laypersons cannot provide medical evidence 
because they lack the competence to offer medical opinions.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran and his representative are advised that the VA 
examiner has not ruled out the veteran's exposure to asbestos 
during service.  The question in controversy is whether the 
exposure in service caused the veteran's current condition.  
Also, the Board acknowledges that guidelines regarding 
asbestos exposure recognize that exposure of short duration 
may result in the development of an asbestos-related disease 
and that such a condition may develop over a protracted 
period of time.  Nevertheless, the question of probability of 
causation is a medical one.  Consequently, a medical opinion 
was obtained in the May 2004 VA examination.  This medical 
opinion, in essence. is to the effect that it is "less 
likely" that the veteran's current condition is related to 
asbestos exposure in service.  Consequently, the examiner 
suggests that the occupational exposure is more likely the 
cause of he veteran's currently diagnosed asbestosis.  This 
opinion is credible in that it was based on a review of the 
veteran's military records, clinical records and the 
veteran's own assertions.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has asbestosis 
associated with asbestos exposure in service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the February 2003 letter that pertained to 
service connection.  The RO afforded the veteran details 
about the sources of evidence that might show his 
entitlement.  Specifically, the veteran was informed of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  

The Board observes that the RO specifically provided 
information concerning how the veteran could prevail on his 
claim.  Although the RO did not state specifically that the 
veteran was to submit all evidence in his possession, it did 
advise him that it was his responsibility to make certain 
that VA received all pertinent evidence.  In response, the 
veteran in a March 2003 statement reported that he had no 
additional medical evidence to submit.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the VA 
treatment records, associated private treatment records and 
afforded the veteran a VA examination.  In a January 2004 
remand, the Board directed the RO to obtain additional 
service medical records, records of VA treatment and a VA 
examination in order to obtain a nexus opinion.  Currently, 
this evidence is contained in the veteran's claims folder.  
The Board also directed to RO to obtain a statement from the 
veteran regarding how he was exposed to asbestos and to 
acquire medical records from the veteran's employer and 
private physicians, as well as to consider the provisions of 
VAOPGCPREC 4-2000.  The Board observes that the veteran did 
not respond to the RO's March 2004 letter requesting 
additional development, including the written statement and 
authorizations for release of medical information.  A remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  In the instant case, the RO 
complied with the directives of the January 2004 Board remand 
to the extent possible.  In view of the foregoing, VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the veteran is not be 
prejudiced by the Board's proceeding to the merits of the 
claim. 


ORDER

Service connection for asbestosis is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


